Plaintiff in error, James Laird, was convicted at the January, 1913, term of the county court of Marshall county on a charge of selling intoxicating liquor and his punishment fixed at imprisonment in the county jail for a period of thirty days and a fine of $50. The Attorney General has filed a motion to dismiss the appeal on the ground that the appeal was not filed within the time provided by law. Plaintiff in error by his attorney has also requested a dismissal of the appeal on the same ground. It is therefore ordered that the appeal be dismissed by consent of the parties, with directions to the trial court to enforce the judgment and sentence. *Page 651